 



Exhibit 10.86
FIRST AMENDMENT TO
MASTER POWER PURCHASE AND SALE AGREEMENT
     This First Amendment (“Amendment”) is made effective as of the 25th day of
May, 2007, between Commerce Energy, Inc. (“CEI”) and Tenaska Power Services Co.
(“TPS”) (hereinafter collectively the “Parties”), amending the Master Power
Purchase and Sale Agreement entered by the Parties as of August 1, 2005
(“Agreement”).
     WHEREAS, CEI and TPS are Parties to the Agreement; and
      WHEREAS, CEI and TPS now desire to amend the Agreement, and
     NOW, THEREFORE, in consideration of the premises together with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by both Parties, CEI and TPS hereby agree as follows:
AMENDMENT

1.   Unless otherwise defined in this Amendment, capitalized terms used in this
Amendment shall have the same meaning as that given such terms in the Agreement.
  2.   The Parties agree to amend Section 5.6 “Closeout Setoff” of the Cover
Sheet to the Agreement by unselecting Option B and selecting Option A in its
place.   3.   The Parties agree to amend the “Additional Provisions” of the
Cover Sheet to the Agreement by deleting Section 1.1 in its entirety.   4.   The
Parties agree to further amend the “Additional Provisions” of the Cover Sheet to
the Agreement by deleting the phrase “or any of its Affiliates” in the second
sentence of the Section 5.4   5.   Except to the extent modified by this
Amendment, the provisions of the Agreement remain the same.

                  Commerce Energy, Inc.    
 
           
 
  By:   /s/ R. Nick Cioll    
 
           
 
  Name:   R. Nick Cioll    
 
  Title:   Chief Risk Officer    
 
                Tenaska Power Services Co.    
 
           
 
  By:   /s/ Trudy Harper    
 
           
 
  Name:   Trudy Harper    
 
  Title:   President    

 